DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 01/27/2021.
Claims 9-12, 14-18, and 22-28 have been amended and are hereby entered.
Claims 1-8 have been canceled.
Claims 9-28 are currently pending and have been examined.
The previous objections are hereby withdrawn due to applicant’s amendments.
The rejection of claim 17 for direct towards software per se under 35 USC 101 has been withdrawn due to applicant’s amendments.

Response to Arguments
Applicant’s arguments, see page 8, filed 01/27/2021, with respect to claims 9-28 rejected under 112(b) have been fully considered and are persuasive.  The 112(b) rejection of claims 9-28 has been withdrawn. 
Applicant's arguments filed 01/27/2021 with regards to the 103 rejection have been fully considered but they are not persuasive.  With regards to the limitation “wherein the determiner determines a different charge value according to the charging condition for at least two of the applications that use the API and have the same history,” and “the charging condition is flexibly set for each application for the API”, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the argument that Chen fails to disclose the limitation “… in a single application that uses a plurality of APIs among APIs for each of the platforms, a different charging condition is set for each of the APIs;”, the Examiner respectfully disagrees.  Chen, see fig. 2, [0057], [0082], wherein fig. 2 shows SCS/AS accessing a plurality of API’s (API 1, API 2, etc.) and [0082] discloses looking up the charge rates based on the API identifier for each of the API’s, disclosing that Specifically, in the IEC/ECUR charging mode, after receiving online charging information of the SCEF, an online charging system queries a charge rate of a corresponding calling quantity based on the API identifier (where based on a contract signed by an operator and a third party, a uniform price may be used, or tiered charging may be used), and performs event-based charging on the third party based on the charge rate and the calling quantity
Applicant's arguments filed 01/27/2021 with regards to the 101 rejection have been fully considered but they are not persuasive.  With regards to 101:
Applicant argues #1:
In this case, no claim or claim elements are directed to "certain methods of organizing human behavior" as suggested by the rejection. The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas. Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people. Of relevance to the rejection, "commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.

In contrast, Claims 9, 16 and 17 recite an application program interface (API) charging system comprising an API manager that manages APIs for each of a plurality of platforms, and a charging manager that manages charging for an application that uses the APIs. The Applicant respectfully submits that the recited elements do not recite a method of organizing a human activity because the claimed subject matter does not relate to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity. Indeed, as the claimed systems are necessarily rooted in computer technology and do not refer to the behavior or relations of humans, the category description of "organizing a human activity" does not apply. Thus, the claims are not directed to a judicial exception under Step 2A, Prong One.

Examiners response:
The Examiner respectfully disagrees, the claims are directed towards determining a charge value for an application the uses an API base on a charging condition and history of request.  This concept falls within the grouping of commercial and legal interactions, in that the claims are directed towards the sales activities for determining the charges for the use of an API (i.e. sales).  
Applicant argues #2:
As described in paras. [0003] and [0004] of the Applicant's specification, in the existing charging method, such as that disclosed in JP 2009-116865A, the fee for the use of a certain API is determined according to the number of times the API is used, and if the number of times of use is the same, the same fee is charged independently of the type of the user of the application. That is, the fee for use is not flexibly determined according to the user of the application. However, an API provider may wish to change the charging amount depending on a variety of different factors, such as the type of application. Accordingly, there is need for an API charging system, an API charging management method, and an API charging program capable of flexibly changing the charging amount according to the application even for the same API.

The systems, methods and mediums of Claims 9-28 provide a technical solution that overcomes the problem of charging methods constrained by limited charging conditions. In particular, independent Claims 9, 16 and 17 recite that "an API management receiver [is] configured to receive selection of a charging condition" and "the charging condition is flexibly set for each application for the same API." As described in paras. [0037] and [0038] of the Applicant's substitute specification and shown in Fig. 6, the charging condition may be flexibly set by the developer application such that different charging conditions can be set according to the user's application, even with the same API. For example, in Fig. 6, App A and App B have different charging conditions for API 300A and different charging conditions for API 300B. This allows the API provider to widen the range in which the existing applications are used and perform efficient and customizable charging. The provision of a system for flexibly changing the charging amount for the same API provides a technological improvement rooted in computer technology that integrates the methods and systems into a practical application.
 
Accordingly, the Applicant respectfully submits that the claimed methods and systems are eligible under both prongs of Step 2A as they do not recite an abstract idea and, in any event, integrate the claimed subject matter into a practical application. While further analysis is not required, the Applicant respectfully submits that the claimed subject matter is eligible under Step 2B for the sake of completeness. 


Examiners response:
The Examiner respectfully disagrees, Applicant is referred to the October 2019 Update on Patent Subject Matter Eligibility
states on page 13:

During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology.
	
Examiner notes that in Enfish the Court stated “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014). Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities . . . or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  In the instant application the Examiner fails to see where the technical improvement is, as the claims do not enable computers to operate more quickly or efficiently, nor do they solve any technological problem. They merely recite method for determining the charges for the use of an API. The specification is silent as to any specific structural or inventive improvements in computer functionality related to this claimed system. The problem identified by applicant in [0003-0004], and [0037-0038] do not describe a technical problem but a problem in how a use for an API is charged. The only improvements identified in the specification are generic speed and efficiency improvements inherent in applying the use of a computer to any task. Therefore, the claimed invention is at most an improvement to the abstract concept of determining the charges for the use  wherein a computer is merely used as a tool and is not reflective of an improvement to the computer or platform itself.

Applicant argues #3:
Under Step 2B of the Alice/Mayo framework, an important consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. Furthermore, as set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkheimer memorandum clarifies that, in a Step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports, a rejection in writing with citation to an express statement in the specification, a court decision, a publication or official notice.

Here, the Applicant respectfully submits that the claimed systems and methods contain additional elements that amount to more than well understood, routine conventional activities in the field. For example, "an API management receiver configured to receive selection of a charging condition" wherein "the charging condition is flexibly set for each application for the same API" is not well understood, routine and conventional in the field. Thus, the claim language recites additional elements that are significantly more than the asserted abstract idea of a "commercial or legal transaction." 

In view of the above, the Applicant respectfully submits that the claims are directed to patent eligible subject matter and requests withdrawal of the rejection under 35 USC § 101. 

Examiners response:
Examiner respectfully disagrees, just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLCv. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for 

For the reasons above, the 101 rejection is hereby maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, the analysis is provided below.
Step 1 (Statutory Categories) – The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a system, method, and non-transitory computer readable medium.  
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
receive selection of a charging condition when using an API from the application;
receive a request for the API from the application;
transmit a response according to the request to the application; and 
store a history of the request for the API and the response for each of the applications that use the API,
store the charging condition received by the API management receiver for each of the applications that use the API when using the API;

determine a charge value for the application that uses the API based on the charging condition and the information on the history,
wherein the determiner determines a different charge value according to the charging condition for at least two of the applications that use the API and have the same history, and in a single application that uses a plurality of APIs among APIs for each of the platforms, a different charging condition is set for each of the APIs, and
the charging condition is flexibly set for each application for the API.

The steps of receiving a selection of charging condition…, receiving a request…, transmitting a response…, storing a history of the request…, acquiring information on the history…, determining a charge value… and the charging condition is flexibly set for each application for the API under the broadest reasonable interpretation covers commercial or legal interactions (including sales activities or behaviors; business relations) but for the recitation of generic computer components, in that the claims are directed towards the activity of determining a charge for the use of an API (i.e. selling the use of an API).   That is other than reciting an API charging system comprising at least an API manager and a charging manager, a API management receiver, transmitter, a history storage, a charging condition storage, an acquirer, a determiner, program, a receiver, and an alert generator nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of an API charging system comprising at least an API manager and a charging manager, a API management receiver, transmitter, a history storage, a charging condition storage, an acquirer, a determiner, program, a receiver, and an alert generator.  The API charging system comprising at least an API manager and a charging manager, API management receiver, transmitter, history storage, charging condition storage, acquirer, determiner, program, receiver, and alert generator are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of computers using API’s, further applicant’s specifications [0050] states that the devices may be embodied by software using a central processing unit, describing the additional elements at a highly generic level.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using an API charging system comprising at least an API manager and a charging manager, A API management receiver, transmitter, a history storage, a charging condition storage, an acquirer, a determiner, program, a receiver, and an alert generator to perform the steps of receiving a selection of charging condition…, receiving a request…, transmitting a response…, storing a history of the request…, acquiring information on the history…, determining a charge value… amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been 
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 10-15, and 18-28 are all are all either generally linking the use of the judicial exemption to a particular technical computing environment or further defining the abstract idea.  For example transmitting an alert is akin to receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9-13, 15-21, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 20200267008), “Chen” in view of Lu, et al. (US Patent Application Publication 20150029894), “Lu” in view of Zlotnick (US Patent Application Publication 20050021471), “Zlotnick”.
As per claim 9, Chen discloses:
An application program interface (API) charging system comprising at least an API manager that manages APIs for each of a plurality of platforms, and a charging manager that manages charging for an application that uses the APIs, see fig 1, and fig 2, wherein the system comprises a charging 
wherein the API manager includes: see figs. 1 & 2, wherein the capability exposure function entity (NEF) 101 and/or SCEF network element 200 are akin to the API manager
an API management receiver configured to receive selection of a charging condition when using an API from the application; [0041], [0047], [0062]wherein Nt is akin to the API management receiver When receiving an API calling request, the capability exposure function entity may obtain a corresponding content charging parameter based on an API identifier, and record charging data based on the content charging parameter, thereby implementing API content-based charging… In another implementation, the method further includes: receiving the correspondence that is between the API identifier and the content charging parameter and that is sent by a policy control function entity… Nt: is an interface between the SCEF and a policy and charging rules function (PCRF), and is responsible for configuring a delivery parameter and reporting information.
a receiver configured to receive a request for the API from the application; [0038-0040] The capability exposure function entity 101 in FIG. 1 may be the SCEF 200 herein, and the calling requester 103 in FIG. 1 may be a service capability server/an application server (SCS/AS) 201 herein… T8: is an interface between the SCS/AS and the SCEF, and is responsible for transmitting API calling request and API calling response.
a transmitter configured to transmit a response according to the request to the application; and  [0038-0040], [0075] The capability exposure function entity 101 in FIG. 1 may be the SCEF 200 herein, and the calling requester 103 in FIG. 1 may be a service capability server/an application server (SCS/AS) 201 herein… T8: is an interface between the SCS/AS and the SCEF, and is responsible for transmitting API calling request and API calling response.
a history storage configured to store a history of the request for the API and the response for each of the applications that use the API, [0067], [0156-0157] A procedure thereof mainly includes: identifying the API identifier, identifying an API message type, matching an API charging rule (where if the charging rule is content-based charging, the corresponding content charging parameter is further matched), storing universal information such as an SCS/AS ID and an MSISDN that are defined in the charging rule, and storing API charging data. The API charging data is specifically the API content (traffic, duration, network performance, location precision, and the like) or an API calling quantity. If the SCEF reports a response to the API calling request of the SCS/AS, the SCEF identifies an association identifier, searches whether there is charging information that can be associated with, identifies an API charging mode, and stores API charging information… The memory is configured to store related instructions and data.
the charging manager includes: see charging apparatus 102 of fig. 1
an acquirer configured to acquire information on the history from the history storage; and [0067], [0115-0116], [0156-0157] Further, to simplify operations, the SCEF needs to collect statistics about a quantity of failure states, and sends the quantity of failure states, the identifier of the SCS/AS, a user identifier, an operation identifier, and the charged-party information to the charging system.
a determiner configured to determine a charge value for the application that uses the API based on the charging condition and the information on the history, [0069], [0078], [0082], [0090] Specifically, in the IEC/ECUR charging mode, after receiving online charging information of the SCEF, an online charging system queries a charge rate of a corresponding calling quantity based on the API identifier (where based on a contract signed by an operator and a third party, a uniform price may be used, or tiered charging may be used), and performs event-based charging on the third party based on the charge rate and the calling quantity…When a charging reporting condition configured in the SCEF is satisfied, the SCEF needs to report the charging information to the charging system, so that the charging system performs operations such as clearing and settlement. Specifically, after receiving the offline charging information reported by the SCEF, an offline charging system performs, within a charging period, association based on the caller identifier, an identifier of the charged party, and the association parameter (TLTRI or TITL), and charges, within a charging period, for all API calling requests based on a preset charge rate.
4in a single application that uses a plurality of APIs among APIs for each of the platforms, a different charging condition is set for each of the APIs; and see fig. 2, [0046], [0057], [0068-0069], [0082-0083], wherein fig. 2 shows SCS/AS accessing a plurality of API’s (API 1, API 2, etc.), the SCS/AS being akin to the single application, and [0082] discloses looking up the charge rates based on the AP identifier for the API’s In this embodiment of the present invention, the SCS/AS interacts with the SCEF through the API-based interface T8, to call an underlying capability. The underlying capability is obtained through an interface between the SCS/AS and the SCEF. A charging system of an operator needs to charge the SCS/AS for API calling... Specifically, in the IEC/ECUR charging mode, after receiving online charging information of the SCEF, an online charging system queries a charge rate of a corresponding calling quantity based on the API identifier (where based on a contract signed by an operator and a third party, a uniform price may be used, or tiered charging may be used), and performs event-based charging on the third party based on the charge rate and the calling quantity… In the SCUR charging mode, the online charging system receives online charging information of the SCEF in the SCUR, queries costs of corresponding content-based charging based on the API identifier, and provides quota based on different types of content. The SCEF allows, based on the quota assigned by an OCS, an API to use a resource. After the assigned quota is used up, reporting is triggered to apply for a new quota. The quota is used and managed in an existing manner.
Chen does not expressly disclose the following, Zlotnick, however, discloses:
wherein the determiner determines a different charge value according to the charging condition for at least two of the applications that use the API and have the same history, and the charging condition is flexibly set for each application for the API. wherein Zlotnick discloses that the different users (via applications on their computer) may access the same file (same history) and be charged different amounts according to the classes of users.  The Examiner interprets that by assigning prices based on the user class, the charging condition is being flexibly set, the users via their applications are akin to the applications, as each user would be using an application to use an API, See Abstract, [0032-0033], [0036] User 28 (or application software running on workstation 30) initiates step 60 by calling an appropriate file system API, such as OPEN(path/filename)…  The prices assigned by the system manager are differentiated according to classes of users. The charge basis may also be differentiated. Thus, in the present example, users in the Haifa work group of IBM Corporation (*/HAIFA/IBM) are entitled to free access to the files in question, i.e., COST =$0.00. Users in other IBM work groups (*/*/IBM) are assigned a cost of $0.10 per file that they access. All other users are assigned a cost of $0.50 per Megabyte of data that they receive from server 24. Alternatively or additionally, other groups of users may be defined, as may other pricing bases, such as a charge based on the length of time during which a given volume is mounted or a given file is open.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chen with the ability to have the charging manager to be able to charge different prices according to the class of user and file accessed as taught by Zlotnick, doing so allows system manager to assign prices to different resources based on the class of the user [Zlotnick, 0032-0033].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each 


Chen does not expressly disclose the following, Lu, however, discloses:
the charging manager includes: [0060-0061] The service domain may have its own billing system 536.
a charging condition storage configured to store the charging condition received by the API management receiver for each of the applications that use the API when using the API; [0005], [0060-0061], [0127-0129] An exemplary charging system for an M2M service domain can include a service domain charging management function to store charging policies for the service domain; a service domain on-line charging system receiving service requests from the service domain charging management function and checking the credit for the requested service before granting the service; and a service domain off-line charging system receiving charging events from the service domain charging management function and producing service domain charging data records... The connection methods of the present application may be implemented as part of a service layer 22 and 22'. The service layer 22 and 22' is a software middleware layer that supports value-added service capabilities through a set of Application Programming Interfaces (APIs) and underlying networking interfaces…Such a SD-CM 518 in the intermediate node 510 or a SD-CM 502 in the infrastructure node 527 may collect charging events and store and apply charging policies for the end nodes. In some cases there is no SD-CTF in the end node 527 as well. The transactions and charging related to the end node 527 may be captured at the intermediate node 510 or infrastructure node 506.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chen with the ability to have the charging manager include a storage unit to store data related to the transaction as taught by Lu, doing so allows the end nodes to store data for the charging policies and charging events [Lu, 0060-0061].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Chen discloses:
wherein the charging condition storage stores a presence/absence of charging according to a success/failure of the request as the charging condition, the transmitter transmits the response to the application by an HTTP status code, and the determiner determines the success/failure of the request according to the HTTP status code to determine the charge value. [0070], [0091] In an example, if the API calling request is a group message, S303 specifically includes: calling, by the capability exposure function entity, the network capability based on a group message sending request, and recording, based on the location information and the group information, the charging data generated for calling the network capability, where the charging data includes a quantity of group identifiers, a location, accuracy, a start time, load of a group message, a transfer success state, and a transfer failure state… the transfer success state is used to indicate a quantity of pieces of successfully sent information in the group message; and the transfer failure state is used to indicate a quantity of pieces of unsuccessfully sent information in the group message… The SCEF records the charging data based on a quantity of users to whom the group message is sent or a quantity of messages, and sends the charging data to a charging apparatus. The charging apparatus charges a caller based on the obtained charging data… Manner 1: The SCEF receives request information (an HTTP message in a Restful protocol) of the SCS/AS, and reports message content to the charging system without parsing. In this case, the charging system needs to parse the API calling request, to obtain information related to API charging.

As per claims 11 and 18, Chen discloses:
wherein the charging condition storage stores the charge value as the charging condition according to at least one of a data amount of the request and a data amount of the response for each of the applications that use the API, and the determiner determines the charge value according to at least one of (1) the data amount of the request and the data amount of the response, (2) the data amount of the request, and (3) the data amount of the response.  [0013] In still another implementation, the calling, by the capability exposure function entity, a network capability based on the API calling request, and recording, based on the content charging parameter, the charging data generated for calling the network capability includes: calling, by the capability exposure function entity, the network capability based on a group message sending request, and recording, based on the location information and the group information, the charging data generated for calling the network capability, where the charging data includes a quantity of group identifiers, a location, accuracy, a start time, load of a group message, a transfer success state, and a transfer failure state.

As per claim 12, Chen discloses:
wherein the determiner determines the charge value according to a data amount related to a message body among packet data of the request and the response.  [0069], [0078], [0082], [0090] The parameter shared by charging message bodies for different API calling requests may be the same, the configured parameter required for charging for different API calling requests may be the same, the content charging parameter for different API calling requests may be the same may be different… Specifically, in the IEC/ECUR charging mode, after receiving online charging information of the SCEF, an online charging system queries a charge rate of a corresponding calling quantity based on the API identifier (where based on a contract signed by an operator and a third party, a uniform price may be used, or tiered charging may be used), and performs event-based charging on the third party based on the charge rate and the calling quantity

As per claims 13, 19, 20, and 21, Chen discloses:
wherein the charging condition storage stores a different charging condition for each client that provides the application that uses the API. [0018], [0069], [0078], [0082], [0090] The parameter shared by charging message bodies for different API calling requests may be the same, the configured parameter required for charging for different API calling requests may be the same, the content charging parameter for different API calling requests may be the same may be different… Specifically, in the IEC/ECUR charging mode, after receiving online charging information of the SCEF, an online charging system queries a charge rate of a corresponding calling quantity based on the API identifier (where based on a contract signed by an operator and a third party, a uniform price may be used, or tiered charging may be used), and performs event-based charging on the third party based on the charge rate and the calling quantity

As per claims 15, 26, 27, and 28, Chen discloses:
wherein the API manager sets the charging condition according to a content of the application. [0010] In still another implementation, the content charging parameter includes at least one of the following parameters: location information, quality of service QoS information, group information, a transmission policy, and charged-party information. In this implementation, the capability exposure function entity may call a corresponding underlying network capability based on the content charging parameter corresponding to the API identifier.

As per claim 16, claim 16 recites substantially similar limitations to those found in claim 1, therefor claim 16 is rejected under the same art and rational as claim 1, furthermore, Chen discloses a method [0005].

As per claim 17, claim 17 recites substantially similar limitations to those found in claim 1, therefor claim 17 is rejected under the same art and rational as claim 1, furthermore, Chen discloses a program  [0018].

Claims 14, 22, 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lu in view of Zlotnick in view of Raleigh, et al (US Patent Application Publication 20170201850), “Raleigh”.
As per claims 14, 22, 23, 24, and 25, Chen does not expressly disclose the following, Raleigh, however discloses:
wherein the API manager further comprises an alert generator that transmits a predetermined alert to the application according to the charging condition. [1475], [1595] (i) app awareness of app based policy enforcement is limited only limits access to specific service usage required to run app and app usage restrictions are known to device, network or app server (very useful for early adoption of app based services because app developers do not need to change app to accommodate app based services distribution models). (ii) app interacts with app based services system through API—device service processor app services API or network app services API (useful because apps do not get confused by differential access services available to different apps and apps can directly access service status information to adapt policies and implement user notification. (iii) app participates in policy enforcement for one or more of charging, access control, service status notification (useful for app developers or app sponsors to tightly control app access service policies)… bring back to main service UI state after lease expires (provide notification of why brought back to main service state; provide option to roll over or purchase service if user desires to continue); automatically roll-over to user bucket when lease expires (just roll over as part of service agreement; provide notification of rollover; provide option to roll over or return to main service state; provide notification of available plan purchase options if no user bucket exists or if another user choice exists);
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chen with provide a notification to a user based on the available plan options as taught by Raleigh, doing so allows user to purchase additional plans if needed based on the app service plan [Raleigh,1595].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694